Citation Nr: 1727674	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an increased disability rating for right knee degenerative joint disease with limitation of flexion of the right leg, status post anterior cruciate reconstruction and medial meniscectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for limitation of extension of the right leg, status post anterior cruciate reconstruction and medial meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a January 2010 rating decision from the VA RO in Montgomery, Alabama. 

The Board acknowledges that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue on appeal render him unable to secure or follow a substantially gainful occupation.  The Board therefore concludes that a claim for a TDIU has not been raised as part of the increased-rating issues on appeal.

The issue of entitlement to service connection for a left knee disability secondary to a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal the Veteran's service-connected right knee disability was manifested by, at worst, painful motion with flexion limited to 90 degrees, without additional functional limitation on repetitive motion. 

2.  The Veteran's extension is, at worst, limited to 15 degrees.

3.  For the rating period on appeal, the Veteran's service-connected right knee disability was manifested by symptomatic removal of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for a right knee disability, based on painful flexion, are not met.  38 U.S.C.A. §§ 4.3, 4.7, 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2016).

2.  The criteria for entitlement to a 20 percent rating for a right knee disability, based on limitation of extension are met.  38 U.S.C.A. §§ 4.3, 4.7, 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261(2016).

3.  The criteria for entitlement to a separate compensable rating for a right knee disability, based on symptomatic removal of semilunar cartilage, are met.  38 U.S.C.A. §§ 4.3, 4.7, 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's right knee disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5620 for arthritis with painful flexion and 10 percent under DC 5261 for limitation of extension.  The applicable period on appeal is from up to one year prior to receipt of the Veteran's claim for increase in October 2007.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis, DC 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate Diagnostic Code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

As an initial matter the Board notes that the record does not contain evidence, nor does the Veteran contend, that he has ankylosis (DC 5256), recurrent subluxation or lateral instability (DC 5257), dislocated semilunar cartilage (DC 5258), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that his right knee would be equally or better served by amputation of the affected limb. 

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is also no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Veteran contends that his knee pain related to a past anterior cruciate ligament surgery, meniscectomy, and arthroscopic surgery has worsened.  He contends that his disability limits activities of daily living, and prevents him from standing or walking long distances.

A review of the Veteran's VA treatment records, private treatment records, and VA examinations shows that the Veteran's right knee extension lacked 10 degrees of extension in November 2007, 15 degrees on May 13, 2008, 5 degrees on September 24, 2008, was normal in January 2009, lacked 8 degrees of extension in November 2009, and was normal thereafter, including the Veteran's most recent VA examination in December 2015.  The probative medical evidence of record shows that the requirements for a 20 percent rating under DC 5261, and no higher, were met as a result of his limitation of extension to 15 degrees in May 2008.  At no point during the appeal period was the Veterans extension limited to 20 degrees, even when considering pain and functional loss as set forth in DeLuca and 38 C.F.R. §§ 4.40 and 4.45. 

The record also shows that, at worst, the Veteran's right knee flexion is limited to 90 degrees.  This is non-compensable under VA standards.  However, the record shows that the Veteran has degenerative arthritis and that the Veteran consistently reports painful motion on flexion, which is the reason for the 10 percent minimum rating under DC 5003 was assigned by the RO.  The Board has considered whether the Veteran is entitled to higher ratings for the service-connected arthritis of the right knees under 38 C.F.R. §§ 4.40, 4.45 and 4.59 on the basis of additional functional loss during flare-ups or upon repetitive use over time.  See DeLuca, 8 Vet. App. 202 (1995).  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that his flexion was more closely described as being limited to 30 degrees at any time during the appeal period.

As noted above, the Veteran has undergone past surgery to remove the semilunar meniscal cartilage. The record shows consistent reports and findings of effusion and intermittent swelling in the right knee.  Thus, the Board finds that the Veteran's right knee disability is accurately characterized by symptomatic removal of semilunar cartilage, and a separate maximum rating of 10 percent under DC 5259 is warranted for the period on appeal.

In May 2017, the Veteran's representative specifically raised the issue of an extraschedular rating for the Veteran's right knee disability.  Specifically, the representative discussed the impact of his right knee disability on his employment, as he missed several days of work.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right knee disability are contemplated by the schedular criteria set forth in DCs 5010, 5259, 5260, and 5261, as discussed above.  Additional factors such as pain, weakness, and other symptoms causing function loss have been taken into account as part of the ratings assigned under the applicable DCs.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.   The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

In conclusion, the Veteran's right knee disabilities are most appropriately rated at 10 percent under DC 5010-5260, 20 percent under DC 5261, and 10 percent under DC 5259. 


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease status post anterior cruciate reconstruction and medial meniscectomy is denied.

Entitlement to an evaluation of 20 percent for limitation of extension is granted.

Entitlement to a separate 10 percent rating for symptomatic removal of semilunar cartilage is granted.


REMAND

Unfortunately, the issue of entitlement to service connection for a left knee disability secondary to a service-connected right knee disability must be remanded for further development by the AOJ before a decision may be made on the merits.

The Veteran attended a November 2009 VA examination to determine the etiology of his current left knee disability.  As the Veteran claimed secondary service connection, the examiner provided an opinion that it was less likely than not that the Veteran's left knee disability is proximately due to his service-connected right knee disabilities.  The examiner's rationale for her conclusion was that the medical record is silent with respect to the left knee until 2006, and that the Veteran's left knee condition is likely an independent condition due to normal wear and tear.  The Board finds the examiner's rationale inadequate.  The examiner does not address the Veteran's lay statements that he had to compensate for his right knee problems by favoring his left leg over time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a supplemental VA opinion should be obtained which addresses the Veteran's lay statements as to etiology.


Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the November 2009 opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements, specifically the Veteran's complaints that his right knee disabilities caused him to favor his left leg, causing his current disability.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability:

a.  was caused by his service-connected right knee disability OR 

b.  is or has been aggravated (worsened beyond the natural progression) by his service-connected right knee disability.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


